Per Curiam.
This case and case No. 537, Douglas Oil Fields, and J. Bevan Phillips, Trustee, vs. William F. Hamilton, involve the same questions and were tried together upon the same evidence. It is the converse of case No. 537, being an application by plaintiff in error for an injunction to restrain the defendant in error from interfering with plaintiff in error in drilling for oil and gas on the leased premises. The district court found generally for the defendant, dissolved the temporary injunction which had been issued in the case and entered a decree cancelling the lease. . From that judgment
It is conceded by counsel that the decision in one of the cases necessarily disposes of the other. The judgment of the district court in case No. 537, having been this day reversed, it follows that the judgment in this case must also be reversed. For the reasons stated in the opinion in case No. 537, the judgment of the district court is reversed and the cause remanded for a new trial or for such other proceedings as may be deemed proper. Reversed.